Case: 14-15596       Date Filed: 04/09/2020       Page: 1 of 2



                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 14-15596
                               ________________________

                          D.C. Docket No. 0:14-cr-60080-JEM-1

UNITED STATES OF AMERICA,

                                                                          Plaintiff - Appellee,

                                             versus

JESSE LEWIS,

                                                                       Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                        (April 9, 2020)

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JILL PRYOR, MARCUS and SILER, * Circuit Judges.

PER CURIAM:

       *
          The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge for the Sixth
Circuit, sitting by designation.
               Case: 14-15596     Date Filed: 04/09/2020    Page: 2 of 2



      This case returns to us on remand from the Supreme Court of the United

States. The Supreme Court vacated this Court’s judgment and remanded for

further consideration in light of United States v. Davis, 139 S. Ct. 2319 (2019).

      The parties have filed supplemental briefs following remand. They agree

that Lewis’s conviction on Count 3, for using, carrying, possessing, and

brandishing a firearm during and in relation to a crime of violence, 18 U.S.C.

§ 924(c), should be vacated. The predicate “crime of violence”—sex trafficking

by force, violence, or coercion, in violation of 18 U.S.C. § 1591(a)—no longer

qualifies as such in light of Davis. This error, which Davis made plain, affected

Lewis’s substantial rights and seriously affects the fairness, integrity, or public

reputation of the judicial proceedings. We therefore vacate Lewis’s conviction on

Count 3 and remand to the district court for further proceedings consistent with the

opinion of the Supreme Court in Davis.

      In all other respects, we affirm Lewis’s convictions and sentence for the

reasons stated in our prior opinion.

      AFFIRMED IN PART; VACATED IN PART; REMANDED.




                                           2